Order entered December 30, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01009-CV

                                IN THE INTEREST OF B.C.S.H.

                            On Appeal from the 196th District Court
                                    Hunt County, Texas
                                Trial Court Cause No. 78,285

                                              ORDER
       The clerk’s record in this case is overdue. By postcard dated August 5, 2014, we notified

the Hunt County District Clerk that the clerk’s record was overdue and directed the Hunt County

District Clerk to file the clerk’s record within thirty days. To date, the clerk’s record has not been

filed and we have not received any correspondence from the Hunt County District Clerk’s office

regarding the status of the clerk’s record.

       Accordingly, we ORDER the Hunt County District Clerk to file the clerk’s record or

written verification that appellant has not been found indigent and has not paid for the record

within TEN DAYS of the date of this order. We notify appellant that if we receive verification

she is not indigent and has not paid for the record, we will, without further notice, dismiss the

appeal. See TEX. R. APP. P. 37.3(b).

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to Stacey
Landrum, Hunt County District Clerk and to all parties.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE